This is an appeal from an order of the Appellate Division affirming a final order of the *Page 522 
Special Term reducing an assessment upon real property. The proceeding was commenced by writ of certiorari. The assessment thus sought to be reviewed was made by the board of assessors in and for the city of Olean. The property assessed consisted of a large tract of land only one block from the principal business street in the city. It had a frontage of 240 feet on Laurens street and 305 feet on both First and Second streets, and composed substantially one-half of a city block. Upon the premises is a large frame dwelling and a frame barn. The buildings are in good repair. The part of the premises not covered by the buildings referred to was maintained as a lawn with trees and shrubs and was surrounded by an iron fence. The defendants assessed the land exclusive of the buildings at $21,330 and the whole property including the buildings at $24,800. In making this assessment the assessors fixed the value of the land fronting on Laurens street at $42 per foot and that fronting on First street at $40 per foot and that fronting on Second street at $35 per foot. Only 150 feet frontage on First and Second streets was assessed thus allowing a depth of 150 feet for the land fronting on Laurens street. Upon the trial the relator called witnesses to prove the gross value of the property. This value was based upon the witnesses' estimates ofits present use. This evidence was objected to upon the ground "That it is incompetent and immaterial; it is not a proper rule upon which to compare this assessment." This objection was overruled and an exception taken by the appellants. The other evidence of value that was offered was of the same character and it was all received subject to this objection and the exception of the appellants. It was impossible from the evidence of value that was received for the court to separately determine the value of the land and the buildings thereon. Such evidence could be of service only if the court was justified in determining the gross value of the land and buildings. The trial court did not assume to determine separately *Page 523 
the value of the land and buildings and there is no basis in the record upon which such a determination could be made. Similar evidence was offered as to other properties in the same neighborhood, no separate statement being made as to the value of the land and buildings. Upon proof of this character the court assumed to review the assessment in the manner indicated and found that ten other properties including land and buildings were assessed at a lower proportion of their value than the relator's property and concluded that the gross value of the relator's property was $24,000 and that the assessment should be reduced for the purpose of equalization to the sum of $20,400. The assessors separately assessed the land and the buildings thereon in determining the amount of the assessment of the relator's property and applied the same method as to all other properties in the same vicinity. The Supreme Court upon review disregarded this method and estimated the gross value not only of the relator's property but the property of others in the same vicinity with which it compared the assessment imposed upon the relator's property. The assessors and the court having pursued different methods of assessment naturally arrived at different results. The result arrived at by the court followed as a consequence from receiving in evidence estimates of the gross value of the property. The exceptions taken by the appellants to the introduction of this evidence fairly present the question whether the assessors or the Supreme Court applied the correct method of assessment. In my opinion that question should be determined and not avoided or left unsettled on the plea that it is not raised in view of the fact that it is the only question in the case and has been the subject of conflicting contentions from the outset of this litigation. The answer to this question must be found in the statute. The statute governing the subject is section 21-a of the Tax Law (L. 1911, ch. 117). That statute provides as follows: "In all cities there shall *Page 524 
be an additional column in the assessment-roll before the column in which is set down the value of real property, and in such additional column there shall be set down the value of the land exclusive of buildings thereon. The total assessment only can be reviewed." That this statute contemplated that the assessors should separately assess the land and the buildings thereon is too plain for argument, and does not seem to be disputed upon this appeal. The contention is made that although this method is provided as the proper method to be pursued by the assessors, the court upon review may pursue a different method and base the assessment upon the gross value of the land and buildings. It is settled law that tax assessors must assess property in the manner provided by law, and that the court upon review must pursue the same method of assessment. The court reviewing an assessment is no more at liberty to depart from the statute and to devise unauthorized methods of assessment than are the assessors. Any other rule would result in injustice and absurdity. If the court may pursue a different method of assessment than that prescribed by statute then where the assessors follow the statute, and the property owner appeals, the determination of the assessors may be reversed and a different conclusion reached, for no other reason than that the court prefers a different method of assessment. There is no justification in the plain provision of the statute now under consideration for attributing to the legislature so unreasonable an intention. If it be true that in assessing the property of the relator the assessment made was out of proportion to the assessment of other pieces of property, that error can be corrected upon another hearing, but the method pursued by the Special Term afforded no opportunity for making a comparison of the assessments and was made pursuant to a method not sanctioned by law. It is suggested that the provision of the statute that "The total assessment only can be reviewed" sanctions this interpretation. *Page 525 
On the contrary I think the plain meaning of that provision is that the property owner should not be permitted to review the assessment upon the land in one proceeding and the assessment of the buildings in another. The court is required to review the total assessment only, so that if the land has been assessed by the assessors at too much and the buildings at too little or the land at too little and the buildings at too much, both assessments can be corrected at the same time and in the same proceeding. While, therefore, the total assessment only can be reviewed, it must be reviewed under the same method of assessment which the assessors are directed by statute to apply in making the original assessment. Section 21-a of the Tax Law is to be construed in connection with section 293 of that law, which provides that upon a review of the assessment the court may order a re-assessment of the property or the correction of the assessment "In such manner as shall be in accordance with law." The learned court at Special Term disregarded the statute and having based its conclusion upon estimates of the gross value
of the property of the relator and other pieces of property with which it compared the value of the relator's property its action should be reversed. It is argued that the properties with which the relator's assessment was compared were assessed at 60 to 70 per cent of their true value and that the value of the relator's property when determined with regard to the use which the owner made of it was relatively higher than the assessment upon the property with which it was compared. This contention reveals a misconception of the provisions of the Tax Law and a method of assessment which is clearly unlawful. The Tax Law of this state provides that real property shall be assessed at its true value (§ 21, subd. 3). It is apparent that the value of land is not determined by the use which the owner makes of it. The use to which the land is put is no criterion of the value of the land. For example, a piece *Page 526 
of land on the corner of Broadway and Wall street, in the city of New York, has a definite value regardless of the use to which it may be put. If the owner should elect to maintain a farm upon it that fact would not furnish a reason why it should be assessed at the same valuation at which lands ordinarily used for farms are assessed. The land itself has a definite market value and it is upon this value that the law prescribes that the assessment shall be made. In determining that the relator's property was unequally assessed the learned court below compared its gross value with the gross value of ten other pieces of property in the same neighborhood. There was no evidence to show the value of the land exclusive of the buildings as to any of these properties. For all that appears from the record some of these pieces of land may have had very valuable buildings upon them and some may have had buildings of very little value. It is obvious that without discriminating between the value of the land and the buildings thereon there was no basis for comparison. I do not assert, and it is not claimed, that if there was sufficient evidence in the record of the value of the land assessed exclusive of the buildings and the value of the land with which the relator's assessment was compared, that the reception in evidence of the gross value of other neighboring properties would constitute reversible error. In that event the reception of evidence as to gross value would be harmless and immaterial. I can find no proof in the record to show that the buildings on the land of the relator were of substantially the same character as the buildings on the parcels with which the relator's assessment was compared. The primary purpose of the statute under consideration was to require a separate assessment of the land and buildings so that a property owner could compare the assessment of his land with the assessment of other pieces of land in the same neighborhood. The construction given to this statute by the court below results in its nullification and ought not *Page 527 
to be approved. In my opinion the order appealed from should be reversed, with costs.